Order, Supreme Court, New York County (Paula Omansky, J.), entered on or about May 9, 2001, which, in an action for personal injuries sustained when plaintiff slipped and fell on the floor of defendants’ hotel, granted defendants’ motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
Plaintiff’s assertion that the slippery condition of the floor was created by excessive or improper waxing is based on nothing more than her observation that the floor was “shiny.” Since neither smoothness nor slipperiness, without more, permits an inference of negligent waxing or polishing, the action was properly dismissed (see Murphy v Conner, 84 NY2d 969, 971-972; Aguilar v Transworld Maintenance Servs., 267 AD2d 85, lv denied 94 NY2d 762; Malmut v Lindenwood Vil. Coop. Corp., 272 AD2d 528). Plaintiff has had ample opportunity to pursue the disclosure of defendants’ maintenance practices and records she claims to need (see Cooper v 6 W. 20th St. Tenants Corp., 258 AD2d 362, 363). Concur — Nardelli, J.P., Mazzarelli, Sullivan, Ellerin and Marlow, JJ.